             Case 2:18-cv-01396-BJR Document 43 Filed 03/19/20 Page 1 of 4



                                                                  The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   THE UNIVERSITY OF WASHINGTON, et                      CASE NO. 2:18-cv-01396-BJR
10   al.,
                                                           STIPULATED MOTION TO
11                                  Plaintiffs,            EXTEND TIME TO REPLY AND
                                                           ORDER
12                          v.
13   UNITED STATES DEPARTMENT OF
14   HOMELAND SECURITY, et al.,

15                        Defendants.

16                                       JOINT STIPULATION
17
            Plaintiffs THE UNIVERSITY OF WASHINGTON, the CENTER FOR HUMAN
18
     RIGHTS AT THE UNIVERSITY OF WASHINGTON, and ANGELINA GODOY
19
     (collectively “the UWCHR”), filed the above-captioned lawsuit under the Freedom of
20
     Information Act (the “FOIA”) against Defendants DEPARTMENT OF HOMELAND
21

22   SECURITY (“DHS”), IMMIGRATION AND CUSTOMS ENFORCEMENT (“ICE”), and

23   CUSTOMS AND BORDER PROTECTION (“CBP”) (collectively “Defendants”) seeking the
24   disclosure of certain documents related to the federal government’s treatment of undocumented
25
     immigrants in the state of Washington. In the last status report, the parties requested a briefing
26
     schedule to resolve the remaining open FOIA request between UWCHR and ICE. Dkt. No. 35,
27
                                                                                Davis Wright Tremaine LLP
     STIPULATED MOTION TO EXTEND TIME - 1                                                L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3200
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-01396-BJR Document 43 Filed 03/19/20 Page 2 of 4



     Joint Status Report, at 3. Pursuant to this request, the Court issued a briefing schedule
 1
     requiring UWCHR’s motion to be filed by February 14, 2020; ICE’s response to be filed by
 2

 3   March 2, 2020; and UWCHR’s reply by March 9, 2020. Dkt. No. 36, Order. UWCHR timely

 4   filed its motion to compel. Dkt. No. 37. The parties stipulated to extend time on February 27,
 5   2020 (Dkt. No. 38) and ICE timely filed its response brief on March 13, 2020 (Dkt. Nos. 40-
 6
     41).
 7
            The parties have continued to confer since the Court’s last extension and still believe a
 8
     resolution of this issue may be possible without the need for additional judicial intervention.
 9

10   However, to do so, the parties need to continue discussions concerning the scope of ICE’s

11   potential ability to produce information UWCHR sought in their FOIA request concerning I-

12   213s. The parties believe they may be able to achieve additional clarity on this point and a
13   potential resolution before the filing of additional briefing, but need additional time to do so.
14
     The parties therefore jointly request that the Court extend UWCHR’s filing deadline for a reply
15
     brief from March 20, 2020 to March 30, 2020. The parties also ask that the noting date be
16
     extended to April 5, 2020. If a resolution is reached, UWCHR shall withdraw the motion to
17

18   compel.

19          Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY

20   REQUEST that the Court extend UWCHR’s time to file a reply brief to March 30, 2020.
21

22

23

24

25

26

27
                                                                                 Davis Wright Tremaine LLP
     STIPULATED MOTION TO EXTEND TIME - 2                                                 L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3200
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
           Case 2:18-cv-01396-BJR Document 43 Filed 03/19/20 Page 3 of 4



          SO STIPULATED.
 1
          Dated this 18th day of March, 2020.
 2

 3                                              Respectfully submitted,
                                                   Davis Wright Tremaine LLP
 4                                                 Special Assistant Attorneys General

 5                                                 By /s/ Jordan Clark
                                                      Jordan Clark, WSBA #49659
 6                                                    920 Fifth Avenue, Suite 3300
                                                      Seattle, WA 98104-1610
 7                                                    Telephone: (206) 757-3150
                                                      E-mail: jordanclark@dwt.com
 8

 9                                                     Attorneys for Plaintiffs

10
                                                   Brian T. Moran
11                                                 United States Attorney

12                                                 By /s/ Michelle R. Lambert
                                                      Michelle R. Lambert, NY#4666657
13                                                    Assistant United States Attorney
                                                      United States Attorney’s Office
14                                                    1201 Pacific Ave, Suite 700
                                                      Tacoma, WA 98101
15                                                    Telephone: (253) 428-3824
                                                      Email: michelle.lambert@usdoj.gov
16
                                                       Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27
                                                                            Davis Wright Tremaine LLP
     STIPULATED MOTION TO EXTEND TIME - 3                                            L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3200
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
            Case 2:18-cv-01396-BJR Document 43 Filed 03/19/20 Page 4 of 4




 1
                                        ORDER
 2
            The Parties having so stipulated and agreed, the Court hereby ORDERS that
 3
     UWCHR’S reply brief is due no later than March 30, 2020.
 4

 5
     DATED this 19th day of March, 2020.
 6

 7                                             ________________________________________
                                               DISTRICT JUDGE BARBARA J. ROTHSTEIN
 8                                             UNITED STATES DISTRICT COURT
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                           Davis Wright Tremaine LLP
                                                                                    L AW O FFICE S
     STIPULATED MOTION TO EXTEND TIME - 4                                     920 Fifth Avenue, Suite 3200
                                                                                Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
